Application for a rehearing was made by defendant, restricted to the jurisdictional issue presented by this controversy, and such was granted. Thereafter, we certified to the Supreme Court, and asked to be instructed thereon, the following question embracing the mentioned issue, viz: "Can a nonresident defendant be effectively subjected to the jurisdiction of the courts of Louisiana through the substituted service of process outlined and provided for in Act No. 86 of 1928, as amended by Act No. 184 of 1932, in an action for workmen's compensation instituted by the nonresident's employee who was disabled in an accident involving a motor vehicle driven at the time on the highways of this State by an authorized agent of said nonresident? In other words, and generally speaking, are the mentioned statutory provisions applicable to an action in which an award of workmen's compensation is sought?"
In an opinion dated June 28, 1940, 197 So 651, rendered in response to our request, the Supreme Court discussed the certified matter; and, in conclusion, stated: "In answer to the question propounded, our instruction is that a nonresident defendant can be subjected to the jurisdiction of the courts of this State through the substituted service of process provided for in Act 86 of 1928, as amended by Act 184 of 1932, in an action instituted by a nonresident employee for compensation under the Employers' Liability Act, growing out of an accident or collision in which the agent of the non-resident was involved while operating a motor vehicle on the highways of this State. Under the facts stated in the request for instructions the lower court was vested with jurisdiction to entertain the alternative demand."
The announced instruction supports our decision on the original hearing of the appeal.
Therefore, the decree heretofore rendered by us is reinstated and made the final judgment of this court.
  DREW, J., recused. *Page 659